

Exhibit 10.11




Hong Kong Winalite Group, Inc. 2009 EQUITY INCENTIVE PLAN




1.  
Purposes.  This Plan permits the Administrator to grant Incentive Stock Options,
Nonstatutory Stock Options, Restricted Stock, Restricted Stock Units, Stock
Appreciation Rights, Performance Units, Performance Shares and Other Share-Based
Awards in order to retain, attract and motivate Employees, Directors and
Consultants.

 
2.  
Stock Subject to the Plan.

 
a.  
Stock Subject to the Plan.  Subject to adjustment as provided in Section 14, a
maximum of 4,295,000 Shares will be available for issuance under the Plan.  The
Shares may be authorized and unissued Shares or Shares now held or subsequently
acquired by the Company.

 
b.  
Lapsed Awards.  If an Option or SAR expires or becomes unexercisable without
having been exercised in full or, if Restricted Stock Units, Performance Shares,
Performance Units or Other Share-Based Awards are forfeited in whole or in part
to the Company, the unpurchased Shares (or for Awards other than Options and
SARs, the unissued Shares) will become available for future grant or sale under
the Plan (unless the Plan has terminated).

 
c.  
Reuse of Shares.  Shares that have actually been issued under the Plan under any
Award will not be returned to the Plan and will not become available for future
distribution under the Plan. With respect to SARs, only Shares actually issued
pursuant to a SAR will cease to be available under the Plan; all remaining
Shares subject to the SARs will remain available for future grant or sale under
the Plan (unless the Plan has terminated). Except with respect to issued Shares,
shares withheld by the Company to pay the exercise price of an Award or to
satisfy tax- withholding obligations with respect to an Award will become
available for future grant or sale under the Plan. To the extent an Award under
the Plan is paid out in cash rather than Shares, such cash payment will not
reduce the number of Shares available for issuance under the Plan.

 
d.  
Share Reserve.  The Company, during the term of this Plan, will at all time
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.

 
3.  
Administration of the Plan.

 
a.  
Procedure.  The Board will act as Plan Administrator or will appoint a Committee
consistent with Applicable Laws to act as Administrator. If and so long as the
Common Stock is registered under Section 12(b) or 12(g) of the Exchange Act, the
Board will consider in selecting the membership of any Committee acting as

 

--------------------------------------------------------------------------------


 
  
Administrator the requirements regarding (1) “nonemployee directors” within the
meaning of Rule 16b-3 under the Exchange Act; (2) “independent directors” as
described in the listing requirements for any stock exchange on which Shares are
listed; and (3) Section 16(b)(i) of the Plan if the Employer pays salaries for
which it claims deductions that are subject to the Code section 162(m)
limitation on its U.S. tax returns. The Board will determine any Committee
member’s term and may remove a Committee member at any time.

 

b.  
Powers of the Administrator.  The Administrator will, to the maximum extent
permitted by Applicable Laws and the Plan, have full and sole discretionary
authority:

 
i.  
to determine Fair Market Value;

 
ii.  
to select the Service Providers to whom Awards may be granted;

 
iii.  
to determine the number of Shares to be covered by each Award;

 
iv.  
to approve forms of agreement for use under the Plan;

 
v.  
to determine the terms and conditions of each Award, including without
limitation, the exercise price, the exercise period, vesting conditions, any
vesting acceleration, any waiver of forfeiture restrictions, and any other
restriction, condition, or limitation regarding any Award or its related Shares;

 
vi.  
to construe and interpret the terms of the Plan and Awards and resolve any
disputes regarding Plan and Award provisions;

 
vii.  
to prescribe, amend and rescind rules and regulations relating to the Plan;

 
viii.  
to modify or amend each Award;

 
ix.  
to allow Participants to satisfy tax-withholding obligations as permitted
by  Section 15;

 
x.  
to authorize any person to execute instruments to effectuate an Award;

 
xi.  
to delay issuance of Shares or suspend Participant’s right to exercise an Award
to comply with Applicable Laws; and

 
xii.  
to determine any issues necessary or advisable for administering the Plan.

 
c.  
Effect of Administrator’s Decision.  Any act or decision of the Administrator
will be binding and conclusive upon the Company, the Employer, all Participants,
anyone holding an Award, and any person claiming under or through any
Participant.

 
2

--------------------------------------------------------------------------------


 
 
4.  
Eligibility.  ISOs may be granted only to Employees who are subject to U.S.
taxation.  NSOs, Restricted Stock, Restricted Stock Units, SARs, Performance
Units, Performance Shares and Other Share-Based Awards may be granted to Service
Providers.  Service Providers include prospective employees or consultants to
whom Awards are granted in connection with written offers of employment or
engagement of services, respectively, with the Employer, provided that no Award
granted to a prospective employee or consultant may be exercised or purchased
prior to the commencement of employment or services with the Employer.

 
5.  
Stock Options.

 
a.  
Grant of Options.  The Administrator may grant Options in such amounts as it
will determine from time to time. The Administrator may grant NSOs, ISOs, or any
combination of the two. ISOs will be granted in accordance with Section 16(a) of
the Plan.

 
b.  
Option Award Agreement.  Each Option will be evidenced by an Award Agreement
that will specify the type of Option granted, the exercise price, vesting
conditions, the exercise period, the expiration date, the number of Shares to
which the Option pertains, restrictions on transferability, and any other terms
and conditions specified by the Administrator (which need not be identical among
Participants).  If the Award Agreement does not specify that the Option is to be
treated as an ISO, the Option will be a NSO.

 
c.  
Exercise Price.  The Award Agreement will specify an exercise price.  Any Award
made to a Service Provider who may be subject to U.S. taxation will have an
exercise price that is not less than the Fair Market Value of a Share on the
Grant Date.

 
d.  
Vesting Conditions.  Each Award Agreement will specify how and when Shares
covered by an Option may be purchased. The Award Agreement may specify waiting
periods, the dates on which Options vest and become exercisable, and exercise
periods.

 
e.  
Term of Option.  The date the Option expires will be stated in the Award
Agreement provided that each Option will expire no later than ten (10) years
after the Grant Date.

 
f.  
Modification of Option Awards.  The Administrator may accelerate the
exercisability of any Option or a portion of any Option.  The Administrator may
extend the period for exercise generally provided the exercise period is not
extended beyond the earlier of the original term of the Option or ten (10) years
from the original Grant Date. The Administrator may extend the exercise period
of an Option at a time when: (1) the exercise price equals or exceeds the Fair
Market Value of the Optioned Shares, or (2) an Option cannot be exercised
because such exercise would violate Applicable Laws, provided that the exercise

 
3

--------------------------------------------------------------------------------


 
 
  
period is not extended more than thirty (30) days after the exercise of the
Option would no longer violate Applicable Laws.

 
g.  
Exercise of Option.  An Option is exercised when the Company receives: (1)
notice of exercise (in such form as the Administrator will specify from time to
time) from the person entitled to exercise the Option, and (2) full payment for
the Shares with respect to which the Option is exercised (together with all
applicable withholding taxes). An Option may not be exercised for a fraction of
a Share. Full payment may consist of any consideration and method of payment
authorized by the Administrator and permitted by the Award Agreement and the
Plan (together with all applicable withholding taxes).  Such consideration may
consist entirely of:

 
i.  
cash;

 
ii.  
check;

 
iii.  
to the extent not prohibited by Section 402 of the Sarbanes-Oxley Act of 2002, a
promissory note;

 
iv.  
other Shares, provided Shares have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which said Option will
be exercised;

 
v.  
to the extent not prohibited by Section 402 of the Sarbanes-Oxley Act of 2002,
in accordance with any broker-assisted cashless exercise procedures approved by
the Company and as in effect from time to time;

 
vi.  
by asking the Company to withhold Shares from the total Shares to be delivered
upon exercise equal to the number of Shares having a value equal to the
aggregate Exercise Price of the Shares being acquired;

 
vii.  
any combination of the foregoing methods of payment; or

 
viii.  
such other consideration and method of payment for the issuance of Shares to the
extent permitted by Applicable Laws.

 
h.  
Shares Issued Upon Exercise.  The Company will issue (or cause to be issued)
Shares promptly after the Option is exercised. Shares issued upon exercise of an
Option will be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse.  Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder will exist with respect to the
Optioned Shares, notwithstanding the exercise of the Option.  No adjustment will
be made for a dividend or other right for which the record date is prior to the
date the Shares are issued, except as provided in Section 14.

 
4

--------------------------------------------------------------------------------


 
 
i.  
Forfeiture of Options.  All unexercised Options will be forfeited to the Company
in accordance with the terms and conditions set forth in the Award Agreement and
again will become available for grant under the Plan.

 
6.  
Stock Appreciation Rights.

 
a.  
Grant of SARs.  The Administrator may grant SARs in such amounts as it will
determine from time to time.

 
b.  
Award Agreement.  Each SAR grant will be evidenced by an Award Agreement that
will specify the exercise price, the number of Shares underlying the SAR grant,
the expiration of the SAR, exercise terms, vesting conditions, restrictions on
transferability, and such other terms and conditions specified by the
Administrator (which need not be identical among Participants).

 
c.  
Exercise Price.  The exercise price of a SAR will be no less than the Fair
Market Value of the underlying Shares on the Grant Date.  An Award Agreement may
provide for a SAR to be paid in cash, Shares of equivalent value, or a
combination thereof.

 
d.  
Vesting Conditions.  The Administrator may impose any conditions on the vesting
of a SAR including, but not limited to the achievement of Employer-wide,
business unit, and individual goals (including, but not limited to continued
employment or service).

 
e.  
Modification of SARs.  The Administrator may accelerate the exercisability of
any SAR or a portion of any SAR. The Administrator may extend the period for
exercise generally provided the exercise period is not extended beyond the
earlier of the original term of the SAR or ten (10) years from the original
grant date. The Administrator may extend the exercise period of a SAR at a time
when: (1) the exercise price equals or exceeds the Fair Market Value of the
Shares underlying the SAR, or (2) a SAR cannot be exercised because such
exercise would violate Applicable Laws, provided that the exercise period is not
extended more than thirty (30) days after the exercise of the SAR would no
longer violate Applicable Laws.

 
f.  
Exercise.  Upon exercise of a vested SAR, a Participant will be entitled to
receive payment from the Company in an amount no greater than (1) the difference
between the Fair Market Value of a Share on the date of exercise over the
exercise price, times (2) the number of Shares with respect to which the SAR is
exercised.

 
g.  
Forfeiture of SARs.  All unexercised SARs will be forfeited to the Company in
accordance with the terms and conditions set forth in the Award Agreement and
again will become available for grant under the Plan.

 
7.  
Restricted Stock.

 
5

--------------------------------------------------------------------------------


 
 
a.  
Grant of Restricted Stock.  The Administrator may grant Shares of Restricted
Stock in such amounts as it will determine from time to time.

 
b.  
Restricted Stock Units Award Agreement.  Each Award of Restricted Stock Units
will be evidenced by an Award Agreement that will specify the number of
Restricted Stock Units granted, vesting conditions, purchase price, if any,
method of payment, restrictions on transferability, repurchase rights, and such
other terms and conditions specified by the Administrator (which need not be
identical among Participants).

 
c.  
Vesting Conditions.  The Administrator may impose any conditions on the vesting
Restricted Stock Units including, but not limited to the achievement of
Employer-wide, business unit, and individual goals (including, but not limited
to continued employment or service). Unless the Administrator determines
otherwise, Shares of Restricted Stock will be held in escrow by the Company
until the restrictions on such Shares have lapsed.

 
d.  
Modification of Restricted Stock Awards.  The Administrator may accelerate the
time at which any restrictions will lapse or be removed and may provide for a
complete or partial exception to an employment or service restriction.

 
e.  
Rights During the Restriction Period.  During the Period of Restriction, Service
Providers who have been granted Shares of Restricted Stock may exercise full
voting rights and will be entitled to receive all dividends and other
distributions paid with respect to those Shares, unless the Administrator
determines otherwise. Any such dividends or distributions paid in Shares will be
subject to the same restrictions on transferability and forfeitability as the
Shares of Restricted Stock with respect to which they were paid. Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction.

 
f.  
Removal of Restrictions.  All restrictions imposed on Shares of Restricted Stock
will lapse and the Period of Restriction will end upon the satisfaction of the
vesting conditions imposed by the Administrator. Vested Shares of Restricted
Stock, if held in escrow, will be released from escrow as soon as practicable
after the last day of the Period of Restriction or at such other time as the
Administrator may determine, but in no event later than the 15th day of the
third month following the end of the year in which vesting occurred.

 
g.  
Forfeiture of Restricted Stock.  On the date(s) set forth in the Award
Agreement, the shares of Restricted Stock for which restrictions have not lapsed
will be forfeited and revert to the Company.

 
8.  
Restricted Stock Units.

 
a.  
Grant of Restricted Stock Units.  The Administrator will determine the number of
Restricted Stock Units subject to an Award.

 
6

--------------------------------------------------------------------------------


 
 
b.  
Restricted Stock Units Award Agreement.  Each Award of Restricted Stock Units
will be evidenced by an Award Agreement that will specify the number of
Restricted Stock Units granted, vesting conditions, restrictions on
transferability, and such other terms and conditions specified by the
Administrator (which need not be identical among Participants).

 
c.  
Vesting Conditions.  The Administrator may impose any conditions on the vesting
Restricted Stock Units including, but not limited to the achievement of
Employer-wide, business unit, and individual goals (including, but not limited
to continued employment or service).

 
d.  
Modification of Restricted Stock Unit Awards.  At any time after the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any vesting conditions that must be met to receive a payout.

 
e.  
Time and Form of Payment.  Upon satisfaction of the applicable vesting
conditions, vested Restricted Stock Units will be paid in Shares at the time
provided for in the Award Agreement, but in no event later than the 15th day of
the third month following the end of the year in which vesting occurred.

 
f.  
Forfeiture of Restricted Stock Units.  All unvested Restricted Stock Units will
be forfeited to the Company on the date set forth in the Award Agreement and
again will become available for grant under the Plan.

 
9.  
Performance Units and Performance Shares.

 
a.  
Grant of Performance Units and Performance Shares.  The Administrator may grant
Performance Units or Performance Shares in such amount as it will determine from
time to time.

 
b.  
Award Agreement.  Each Award of Performance Units or Performance Shares will be
evidenced by an Award Agreement that will specify the initial value, the
Performance Period, the number of Performance Units or Performance Shares
granted, vesting conditions, restrictions on transferability, and such other
terms and conditions specified by the Administrator (which need not be identical
among Participants).

 
c.  
Value of Performance Units and Performance Shares.  Each Performance Unit will
have an initial value that is established by the Administrator on or before the
Grant Date. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the Grant Date.

 
d.  
Vesting Conditions.  The Administrator may set performance objectives based upon
the achievement of Employer-wide, business unit, and individual goals or any
other basis.

 
e.  
Time and Form of Payment.  An Award Agreement may provide for the satisfaction
of Performance Unit or Performance Share Awards in any

 
7

--------------------------------------------------------------------------------


 
 
  
combination of cash or Shares (which have an aggregate Fair Market Value equal
to the value of the vested Performance Units or Performance Shares at the close
of the applicable Performance Period). As soon as practicable after the
expiration of the applicable Performance Period, but in no event later than the
15th day of the third month following the end of the year the applicable
Performance Period expires, the holder of Performance Units or Performance
Shares will receive a payout of vested Performance Units or Performance
Shares.  The vested Performance Units or Performance Shares will be determined
by the extent to which the corresponding performance objectives or other vesting
conditions have been achieved.

 
f.  
Forfeiture of Performance Units and Performance Shares.  All unvested
Performance Units or Performance Shares will be forfeited to the Company on the
date set forth in the Award Agreement, and again will become available for grant
under the Plan.

 
10.  
Other Share-Based Awards.  The Administrator may grant Other Share-Based Awards
that are payable in, valued in whole or in part by reference to, or otherwise
based on or related to Shares as may be deemed by the Administrator to be
consistent with the purposes of the Plan. Other Share-Based Awards may include,
without limitation, (a) shares awarded purely as a bonus and not subject to any
restrictions or conditions, (b) grants in lieu of cash compensation, (c) other
rights convertible or exchangeable into Shares, and (d) awards valued by
reference to the value of Shares or the value of securities of or the
performance of specified Subsidiaries. The Administrator will have the authority
to determine the time or times at which Other Share-Based Awards will be
granted, the number of Shares or stock units and the like to be granted or
covered pursuant to an Award, and all other terms and conditions of an Award,
including, but not limited to, the vesting period (if any), purchase price (if
any), and whether such Awards will be payable or paid in cash, Shares or
otherwise.  Each Other Share-Based Award will be evidenced by an Award
Agreement.

 
11.  
Cash Awards.  The Administrator may determine to permit a Participant to receive
cash in lieu of any Award or Shares that would otherwise have been granted to or
delivered to such Participant under the Plan, in such amount as the
Administrator may determine. In addition, prior to payment of any Award that is
otherwise payable in Shares, the Administrator may determine to pay the Award in
whole or in part in cash of equal value.  The value of such Award on the date of
distribution will be determined in the same manner as the Fair Market Value of
Shares on the Grant Date of an Option.

 
12.  
Leaves of Absence/Transfer Between Locations.  Unless the Administrator provides
otherwise or as required by Applicable Laws, an Employee will not cease to be an
Employee in the case of (a) any leave of absence approved by the Employer or (b)
transfers between locations of the Employer or between the Company, its Parent,
or any Subsidiary, but vesting of Awards will be suspended during any unpaid
leave of absence.

 
13.  
Transferability of Awards.  An Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or

 
8

--------------------------------------------------------------------------------


 
 
  
distribution and Options and SARs may be exercised, during the lifetime of the
Participant, only by the Participant or the Participant’s legal representative.

 
14.  
Adjustments; Dissolution or Liquidation; Merger or Change in Control.

 
a.  
Adjustments.  In the event that any dividend or other distribution (whether in
the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator will
equitably adjust the number and class of Shares that may be delivered under the
Plan and/or the number, class, and price of Shares covered by each outstanding
Award in order to prevent diminution or enlargement of the benefits or potential
benefits intended to be made available under the Plan.

 
b.  
Dissolution or Liquidation.  In the event of the dissolution or liquidation of
the Company, the Administrator will notify each Participant as soon as
practicable prior to the effective date of such transaction.  To the extent it
has not been previously exercised, an Award will terminate immediately prior to
the dissolution or liquidation.

 
 
c.  
Change in Control.  In the event of a merger or Change in Control, the surviving
or successor entity may either assume the Company’s rights and obligations with
respect to outstanding Awards or substitute outstanding Awards for substantially
equivalent property (including, but not limited to comparable equity interests
in the surviving or successor entity) that are subject to vesting requirements
and repurchase restrictions no less favorable to the Participant than those in
effect prior to the merger or Change in Control.

 
 
In the event that the successor corporation does not assume or substitute for
the Award, the Participant will fully vest in all Awards, all Performance Goals
and vesting criteria will be deemed to have been achieved at target levels, and
all restrictions will lapse.  Any Option or SAR that is not assumed or
substituted in the event of a Change in Control will be exercisable for a period
determined by the Administrator in its sole discretion.  The Administrator will
provide reasonable notice of such a period to the Participant, and the Option or
SAR will terminate upon the expiration of such period.



 
For the purposes of this Section 14(c), an Award will be considered assumed if,
following the Change in Control, the Award confers a right for each Share or
Share equivalent subject to the Award to purchase or receive the consideration
(or for an Award payable in cash, the Fair Market Value of the consideration)
received for each Share on the date of the transaction.   If holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares will be used.  If the
consideration received in the Change in Control is not solely common stock of
the successor corporation or

 
9

--------------------------------------------------------------------------------


 


 
its Parent, the Administrator may, with the consent of the successor corporation
pay the Award in the form of common stock of the successor corporation or its
Parent equal in Fair Market Value to the per share consideration received by
holders of Common Stock in the Change in Control.

 
 
Notwithstanding anything in this Section 14(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor, without
the Participant’s consent modifies any performance goals except a modification
made solely to reflect the successor entity's post-Change in Control corporate
structure (or similar entity level structure if the successor entity is not a
corporation).



15.  
Tax Withholding.

 
a.  
Withholding Requirements.  Prior to the delivery of any Shares or cash pursuant
to an Award (or exercise thereof), the Company will have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy federal, state, local, foreign or other taxes
required by Applicable Laws to be withheld with respect to such Award (or
exercise thereof).

 
b.  
Withholding Arrangements.  The Administrator may permit a Participant to satisfy
tax withholding obligations, in whole or in part and without limitation by
(i) paying cash, (ii) electing to have the Company withhold otherwise
deliverable Shares having a Fair Market Value (as of the date that the taxes
should be withheld) equal to the withholding amount, or (iii) delivering to the
Company already-owned Shares having a Fair Market Value (as of the date that the
taxes should be withheld) equal to the withholding amount.

 
16.  
Provisions Applicable In the Event the Employer or the Service Provider is
Subject to U.S. Taxation.

 
a.  
Grant of Incentive Stock Options.  If the Administrator grants Options to
Employees that may be subject to U.S. taxation, the Administrator may grant such
Employee an ISO. Section 5 of this Plan and the following terms will apply to
all grants that are intended to qualify as ISO Awards:

 
i.  
Maximum Amount.  Subject to adjustment as provided in Section 14, to the extent
consistent with Code section 422, not more than an aggregate of 4,295,000 Shares
may be issued pursuant to the exercise of ISOs granted under the Plan.

 
ii.  
Eligibility.  Only Employees will be eligible for the grant of ISOs.

 
iii.  
Continuous Employment.  The Optionee must remain in the continuous employ of the
Company or its Subsidiaries from the ISO grant date to the date that is three
months prior to exercise.  Service will be treated as continuous during a leave
of absence approved by the Employer that does

 
10

--------------------------------------------------------------------------------


 
 
  
not exceed three (3) months.  A leave of absence approved by the Employer may
exceed three (3) months if reemployment upon expiration of such leave is
guaranteed by statute or contract.  An Option exercised more than three (3)
months after termination of employment will be treated as a Nonqualified Stock
Option.

 
iv.  
Award Agreement.

 
(1)  
The Administrator will designate Options granted as ISOs in the Award Agreement.

 
(2)  
The Award Agreement will specify the term of the ISO. The term will not exceed
ten (10) years from the Grant Date or five (5) years from the Grant Date for Ten
Percent Owners.

 
(3)  
The Award Agreement will specify an exercise price of not less than the Fair
Market Value per Share on the Grant Date or one hundred ten percent (110%) of
the Fair Market Value per Share on the Grant Date for Ten Percent Owners.

 
(4)  
The Award Agreement will specify that an ISO is not transferable except by will,
beneficiary designation or the laws of descent and distribution.

 
v.  
“Disability”, for purposes of an ISO, means total and permanent disability as
defined in Code section 22(e)(3).

 
vi.  
ISO Awards Treated as Nonqualified Stock Options.

 
(1)  
To the extent that the aggregate Fair Market Value of the Shares with respect to
which ISOs are exercisable for the first time by the Optionee during any
calendar year (under all plans of the Company and any Parent or Subsidiary)
exceeds one hundred thousand dollars ($100,000), Options will not qualify as an
ISO and will be treated as a NSO. For purposes of this section, ISOs will be
taken into account in the order in which they were granted. The Fair Market
Value of the Shares will be determined as of the time the Option with respect to
such Shares is granted.

 
(2)  
In the event of any disposition of the Shares acquired pursuant to the exercise
of an ISO within two (2) years from the Grant Date or one year from the exercise
date, the Option will not qualify as an ISO and will be treated as a NSO. The
Optionee must notify the Company thereof in writing within thirty (30) days
after such disposition.  In addition, the Optionee must provide the Company with
all information that the Company reasonably requests in connection with
determining the amount and character of Optionee’s income, the Company’s
deduction, and the Company’s

 
11

--------------------------------------------------------------------------------


 
 
  
obligation to withhold taxes or other amounts incurred for reason of a
disqualifying disposition.

 
b.  
Performance-Based Compensation.  The Administrator may impose the following
conditions on any Award under this Plan to any Service Provider that may be
subject to U.S. taxation on the Award:

 
i.  
Outside Directors. Awards that the Administrator intends to qualify as
Performance-Based Compensation may be granted by a committee of the Board
comprised solely of two (2) or more “outside directors” within the meaning of
Code section 162(m) and administered in a manner that will enable such Awards to
qualify as Performance-Based Compensation under Code section 162(m).

 
ii.  
Maximum Amount.

 
(1)  
Subject to adjustment as provided in Section 14, the maximum number of Shares
that can be awarded to any individual Participant in the aggregate in any one
Fiscal Year is 2,000 Shares

 
(2)  
For Awards denominated in Shares and satisfied in cash, the maximum Award to any
individual Participant in any one Fiscal Year is the Fair Market Value of  4,000
Shares on the Grant Date.

 
iii.  
Performance Criteria.  The performance goal applicable to any Award (other than
an Option or SAR) that is intended to qualify as Performance-Based Compensation
will be established in writing prior to the beginning of the Performance Period
or at a later time as permitted by Code section 162(m) and will be based on any
one or more of the following performance measures, in each case of the Company,
a Subsidiary or a business unit by or within which the Service Provider is
primarily employed or a combination thereof, and that are intended to qualify
under Code section 162(m):

 
(1)  
increased revenue;

 
(2)  
net income measures (including but not limited to income after capital costs and
income before or after taxes);

 
(3)  
stock price measures (including but not limited to growth measures and total
stockholder return);

 
(4)  
market share;

 
(5)  
earnings per Share (actual or targeted growth);

 
(6)  
earnings before interest, taxes, depreciation, and amortization (“EBITDA”);

 
12

--------------------------------------------------------------------------------


 
(7)  
cash flow measures (including but not limited to net cash flow and net cash flow
before financing activities);

 
(8)  
return measures (including but not limited to return on equity, return on
average assets, return on capital, risk-adjusted return on capital, return on
investors’ capital and return on average equity);

 
(9)  
operating measures (including operating income, funds from operations, cash from
operations, after-tax operating income, sales volumes, production volumes, and
production efficiency);

 
(10)  
expense measures (including but not limited to overhead cost and general and
administrative expense);

 
(11)  
margins;

 
(12)  
stockholder value;

 
(13)  
total stockholder return;

 
(14)  
proceeds from dispositions;

 
(15)  
production volumes;

 
(16)  
total market value; and

 
(17)  
corporate values measures (including but not limited to ethics compliance,
environmental, and safety).

 
iv.  
The terms of the performance goal applicable to any Award that is intended to
qualify as Performance-Based Compensation will preclude discretion to increase
the amount of compensation that would otherwise be due upon attainment of the
goal.

 
v.  
Following the completion of the Performance Period, the outside directors
described in Section 16.b.i above will certify in writing whether the applicable
performance goals have been achieved for such Performance Period.  In
determining the amount earned, the Administrator will have the right to reduce
(but not increase) the amount payable at a given level of performance to take
into account additional factors that the Administrator may deem relevant to the
assessment of individual or corporate performance for the Performance Period.

 
vi.  
If there is an inconsistency between any other Plan provisions and the
provisions contained in this Section 16.b. , this Section 16.b. shall prevail to
the extent necessary to avoid application of Code section 162(m)(1).

 
13

--------------------------------------------------------------------------------


 
 
c.  
Stock Options and SARs Exempt from Code section 409A.  The Company intends that
no payments under this Plan will be subject to the tax imposed by Code section
409A.  If the Administrator grants Options or SARs to Service Providers subject
to U.S. taxation (1) the Administrator may not modify or amend the Options or
SARs to the extent that the modification or amendment adds a feature allowing
for additional deferral within the meaning of Code section 409A and (2) any
adjustment pursuant to Section 14 will be done in a manner consistent with Code
section 409A and Treasury Regulations section 1.409A-1 et seq.

 
 
The Administrator will interpret and administer the Plan in a manner that avoids
the imposition of any increase in tax under Code section 409A(a)(1)(B), and any
ambiguities herein will be interpreted to satisfy the requirements of Code
section 409A or any exemption thereto.



17.  
No Effect on Employment or Service.  Neither the Plan nor any Award will confer
upon any Participant any right with respect to continuing the Participant's
relationship as a Service Provider with the Employer, nor will either the Plan
or any Award interfere in any way with the Participant's right or the Employer’s
right to terminate such relationship at any time, with or without cause, to the
extent permitted by Applicable Laws.

 
18.  
Effective Date.  The Plan’s effective date is the date on which the Board
adopts, so long as it is approved by the Company’s stockholders at any time
within twelve (12) months of such adoption.  Upon approval of the Plan by the
stockholders of the Company, all Awards issued pursuant to the Plan on or after
the Effective Date will be fully effective as if the stockholders of the Company
had approved the Plan on the Effective Date.  If the stockholders fail to
approve the Plan within one year before or after the Effective Date, any Awards
made hereunder will be null and void and of no effect.

 
19.  
Term of Plan.  The Plan will terminate ten (10) years following the earlier of:
(i) the date it was adopted by the Board or (ii) the date it became effective
upon approval by stockholders of the Company, unless sooner terminated by the
Board pursuant to Section 20.

 
20.  
Amendment and Termination of the Plan.

 
a.  
Amendment and Termination.  The Board may at any time amend, alter, suspend or
terminate the Plan.

 
b.  
Stockholder Approval.  The Company will obtain stockholder approval of any Plan
amendment to the extent necessary and desirable to comply with Applicable Laws.

 
c.  
Effect of Amendment or Termination.  No amendment, alteration, suspension or
termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of

 
14

--------------------------------------------------------------------------------


 
 
  
the Plan will not affect the Administrator's ability to exercise its powers with
respect to Awards granted under the Plan prior to the Plan termination date.

 
21.  
Conditions Upon Issuance of Shares.

 
a.  
Legal Compliance.  The Administrator may delay or suspend the issuance and
delivery of Shares, suspend the exercise of Options or SARs, or suspend the Plan
as necessary to comply with Applicable Laws. Shares will not be issued pursuant
to the exercise of an Award unless the exercise of such Award and the issuance
and delivery of such Shares will comply with Applicable Laws and will be further
subject to the approval of counsel for the Company with respect to such
compliance.

 
b.  
Investment Representations.  The Company may require any person exercising or
purchasing an Award to represent and warrant that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares.

 
22.  
Inability to Obtain Authority.  If the Company is unable to obtain required
authority from any regulatory body in order to lawfully issue or sell Shares
pursuant to this Plan, all rights with respect to such shares will be void and
the Company will have no liability with respect to the failure to issue or sell
such Shares.

 
23.  
Repricing Prohibited; Exchange And Buyout of Awards.  The repricing of Options
or SARs is prohibited without prior stockholder approval. The Administrator may
authorize the Company, with prior stockholder approval and the consent of the
respective Participants, to issue new Option or SAR Awards in exchange for the
surrender and cancellation of any or all outstanding Awards. The Administrator
may repurchase Options with payment in cash, Shares or other consideration at
any time. The Administrator and the Participant may agree to any terms or
conditions as the Administrator and the Participant will agree.

 
24.  
Governing Law.  The Plan and all Agreements will be construed in accordance with
and governed by the laws of Nevada, without giving effect to its conflicts or
choice of law principles that might otherwise refer construction or
interpretation of this Plan to the substantive law of another jurisdiction.

 
25.  
Definitions.  The following definitions apply to capitalized terms in the Plan:

 
“Administrator” means the Board or any of its Committees that administer the
Plan pursuant to Section 3.


“Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.
 
15

--------------------------------------------------------------------------------



 
“Award” means an Option, a share of Restricted Stock, a Restricted Stock Unit, a
SAR, a Performance Share, a Performance Unit or an Other Share-Based Award
granted pursuant to the terms of the Plan.


“Award Agreement” means the written agreement governing Plan Awards. The Award
Agreement is subject to the terms and conditions of the Plan.


“Board” means the Board of Directors of the Company.


“Change in Control” means the occurrence of any of the following events:


(i)           Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes after December 31, 2007 the "beneficial owner" (as
defined in Rule 13d-3 of the Exchange Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the total
voting power represented by the Company's then outstanding voting securities
except an acquisition of securities directly from the Company;


(ii)           The consummation of the sale or disposition by the Company of all
or substantially all of the Company's assets;


(iii)           A change in the composition of the Board occurring within a two
(2)-year period that results in a Board where the majority of the Directors were
elected or nominated in connection with an actual or threatened proxy content
involving Director election, or were not Directors as of the effective date of
the Plan, or were not elected, or nominated for election, to the Board with the
affirmative votes of  a majority of the Directors who, at the time of the
election or nomination were either Directors as of the effective date of the
Plan or Directors elected or nominated as here described; or a combination of
the three ; or


(iv)           The consummation of a merger or consolidation of the Company with
any other entity, unless the voting securities of the Company immediately prior
to the merger or consolidation remain outstanding or are converted into voting
securities of the surviving entity or parent so that they continue to represent
at least fifty percent (50%) of the total voting power represented by the voting
securities of the surviving entity (or parent) outstanding immediately after
such merger or consolidation.






“Code” means the Internal Revenue Code of 1986, as amended.  Any reference in
the Plan to a section of the Code will be a reference to any successor or
amended section of the Code.


“Committee” means a committee of Directors or of other individuals satisfying
Applicable Laws appointed by the Board in accordance with Section 3.
 
16

--------------------------------------------------------------------------------



 
“Common Stock” means the common stock of the Company.


“Company” means The Hong Kong Winalite Group, Inc. or its successor.


“Consultant” means any person, including an advisor, if: (1) the consultant or
adviser is a natural person, (2) the consultant or adviser renders bona fide
services to the Company or any Subsidiary; and (3) the services rendered by the
consultant or adviser are not in connection with the offer or sale of securities
in a capital-raising transaction and do not directly or indirectly promote or
maintain a market for the Company’s securities.


“Director” means a member of the Board.


“Disability” generally means total and permanent disability as determined by the
Administrator in its discretion in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time, but
“Disability,” for purposes of an ISO, means total and permanent disability as
defined in Code section 22(e)(3).


“Employee” means any person, including Officers and Directors, employed by the
Employer. Neither service as a Director nor payment of a director's fee by the
Employer will be sufficient to constitute “employment” by the Employer.


“Employer” means the Company and any Parent or Subsidiary of the Company.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Fair Market Value” means, as of any date, the value of Common Stock determined
as follows:


(i)           If the Common Stock is listed on any established stock exchange or
a national market system, including without limitation any division or
subdivision of the Nasdaq Stock Market, its Fair Market Value will be the
closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system on the day of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or


(ii)           If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, including without
limitation quotation through the over the counter bulletin board (“OTCBB”)
quotation service administered by the Financial Industry Regulatory Authority
(“FINRA”), the Fair Market Value of a Share will be the mean between the high
bid and low asked prices for the Common Stock on the day of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or
 
17

--------------------------------------------------------------------------------



 
(iii)           In the absence of an established market for the Common Stock,
the Fair Market Value will be determined in good faith by the Administrator, and
to the extent Section 16 applies (a) with respect to ISOs, the Fair Market Value
will be determined in a manner consistent with Code section 422 or (b) with
respect to NSOs or SARs, the Fair Market Value will be determined in a manner
consistent with Code section 409A.


“Fiscal Year” means the fiscal year of the Company.


“Grant Date” means the date on which the Administrator grants an Award, or such
other later date as is determined by the Administrator, provided that the
Administrator cannot grant an Award prior to the date the material terms of the
Award are established.  The Administrator may not grant an Award with a Grant
Date that is effective prior to the date the Administrator takes action to
approve such Award.


“Incentive Stock Option” or “ISO” means an Option intended to qualify as an
incentive stock option within the meaning of Code section 422 and its
regulations.


“Nonstatutory Stock Option” or “NSO” means an Option that is not intended to
qualify as an ISO.


“Officer” means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and its rules and regulations.


“Option” means a stock option granted pursuant to the Plan.


“Optioned Shares” means the Common Stock subject to an Option.


“Optionee” means the holder of an outstanding Option.


“Other Share-Based Awards” will mean awards of Shares or other rights in
accordance with Section 10.


“Parent” means a “parent corporation” as defined in Code section 424(e).


“Participant” means the holder of an outstanding Award.


“Performance-Based Compensation” means an Award to a Service Provider who may be
subject to U.S. taxation if that Award is not intended to be “applicable
remuneration” as described in Code section 162(m) because it is payable solely
on account of the attainment of one or more performance goals and meets the
requirements of Code section 162(m)(4)(C).


“Performance Period” means one or more time periods, which may be of varying and
overlapping durations, over which the attainment of the performance objectives
or other vesting conditions will be measured for the purpose of determining a
Participant’s
 
18

--------------------------------------------------------------------------------


 


right to payment relating to Performance Shares, Performance Units, or
Performance-Based Compensation.
 
“Performance Share” means an Award denominated in Shares which may vest in whole
or in part upon attainment of performance goals or other vesting conditions as
the Administrator may determine pursuant to Section 9.


“Performance Unit” means an Award which may vest in whole or in part upon
attainment of performance goals or other vesting conditions as the Administrator
may determine and which may be settled for cash, Shares or other securities or a
combination of the foregoing pursuant to Section 9.


“Period of Restriction” means the period during which Shares of Restricted Stock
are subject to forfeiture or restrictions on transfer pursuant to Section 7.


“Plan” means this 2008 Equity Incentive Plan.


“Restricted Stock” means Shares awarded to a Participant, which are subject to
forfeiture and restrictions on transferability in accordance with Section 7.


“Restricted Stock Unit” means the right to receive one Share at the end of a
specified period of time that is subject to forfeiture in accordance with
Section 8 of the Plan.


“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3.


“Section” means a paragraph or section of this Plan.


“Section 16(b)” means Section 16(b) of the Exchange Act.


“Service Provider” means an Employee, Director or Consultant.


“Share” means a share of the Common Stock, as adjusted in accordance with
Section 14.


“Stock Appreciation Right” or “SAR” means the right to receive payment from the
Company in an amount no greater than the excess of the Fair Market Value of a
Share at the date the SAR is exercised over a specified price fixed by the
Administrator in the Award Agreement that is not less than the Fair Market Value
of a Share on the Grant Date.


“Subsidiary” means a “subsidiary corporation” as defined in Code section 424(f).


“Ten Percent Owner” means any Service Provider who is, on the grant date of an
ISO, the owner of more than 10% of the total combined voting power of all
classes of
 
19

--------------------------------------------------------------------------------


 
 
stock of the Company or any of its Subsidiaries (determined with application of
ownership attribution rules of Code section 424(d)).


 
 






Adopted by the Board of Directors on March __, 2009.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
20 

--------------------------------------------------------------------------------